The father sought a downward modification of his child support obligation set forth in an order of the Family Court dated January 20, 2010, on the ground that an increase in his expenses since the date of that order constituted a substantial change in circumstances. By order dated June 8, 2010, the Family Court, after a hearing, granted the father’s petition for a *887downward modification. By order dated August 12, 2010, the Family Court granted the mother’s objections to the order dated June 8, 2010, and, thereupon, vacated the order dated June 8, 2010. The father appeals, and we affirm.
“[I]n determining whether there has been a substantial change in circumstances, the change is measured by comparing the payor’s financial situation at the time of the application for a downward modification with that at the time of the order [sought to be modified]” (Matter of Mera v Rodriguez, 74 AD3d 974 [2010] [internal quotation marks omitted]). Here, the Family Court found, in effect, that the financial documentation the father submitted to the Support Magistrate provided an incomplete account of his finances and medical expenses and, therefore, that the father failed to establish the requisite change of circumstances that would warrant a downward modification of his child support obligation (see Family Ct Act § 413 [1] [a]). Upon our review of the record, we find no basis to disturb that determination (see Basile v Wiggs, 82 AD3d 921, 922 [2011]). Skelos, J.E, Chambers, Sgroi and Miller, JJ, concur.